ORDER
The Bankruptcy Appellate Panel held that fraudulently inducing a creditor’s extension of the due date for repayment of a loan was sufficient under 11 U.S.C. § 523(a)(2) to support a claim of nondischargeability against a debtor in bankruptcy, and it was not necessary for the creditor to show that “new money” was lent to the debtor. We agree. The opinion of the Bankruptcy Appellate Panel in In re Kim, 163 B.R. 157 (9th Cir. BAP 1994) is hereby adopted as the opinion of this Court.
AFFIRMED.